Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
This application is in condition for allowance except for the cancelation of claims 7-21 directed to an invention non-elected without traverse is acknowledged.
Reasons for Allowance
Claims 1-6 are allowed
The following is an examiner’s statement of reasons for allowance: the combination of attaching an elastomeric bladder pump to the tubing and using the electronic controller to precisely advance the step motor to transfer medical fluid from the source container to the syringe pump and then from the syringe pump to expand a bladder of the elastomeric bladder pump, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US PGPub 2004/0138627 (Forrest) discloses an elastomeric pump having a bladder (abstract), but doesn’t disclose the use of a syringe pump and a stepper motor to fill the bladder of the elastomeric pump.
US PGPub 2005/0267413 (Wang) discloses an elastomeric pump having a bladder (Paragraph 38) which is preloaded with a medical fluid for delivery, but doesn’t disclose the use of a syringe pump and a stepper motor to fill the bladder of the elastomeric pump.
US PGPub 2007/0088252 (Pestotnik) discloses a syringe pump (24 in figure 1) which is used to transfer fluid to a flexible bladder (26), but doesn’t disclose a stepper motor or the bladder being part of an elastomeric pump.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753